ITEMID: 001-95808
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF POLKOWSKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 5. The applicant was born in 1959 and lives in Otwock.
6. On an unspecified date in January 1987 the applicant's former husband instituted civil proceedings for division of matrimonial property.
7. During the proceedings the Otwock District Court (Sąd Rejonowy) decided on several occasions, of its own motion, to stay the proceedings due to the fact that the plaintiff had not paid the relevant costs arising in the course of the proceedings.
8. On numerous occasions the applicant requested the court to resume the proceedings and to proceed speedily with the claim.
9. On 5 March 1998 the applicant complained to the President of the Warsaw Regional Court (Prezes Sądu Wojewódzkiego) about the delay in the proceedings.
10. On 8 April 2004 the proceedings were resumed.
11. On 20 October 2006 the Otwock District Court gave a decision ordering the plaintiff to pay a certain amount to the applicant. The applicant appealed.
12. On 29 October 2007 the Warsaw Regional Court (Sąd Okręgowy) partly amended the first-instance decision and dismissed the remainder of the appeal.
13. On 15 February 2005 the applicant lodged a complaint with the Warsaw Regional Court under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
14. The applicant sought a ruling that the length of the proceedings before the Otwock District Court had been excessive and an award of just satisfaction in the amount of 10,000 Polish zlotys (PLN).
15. On 6 May 2005 the Warsaw Regional Court dismissed the applicant's complaint. It limited its examination of the lengthofproceedings issue to the period after the entry into force of the 2004 Act and stressed that the Act could not be applied to the protracted length of court proceedings occurring before that date. Having analysed the conduct of the District Court during the period after the entry into force of the 2004 Act (that is after 17 September 2004), the Regional Court found that there were no delays for which the District Court could be held responsible. It held that the proceedings had been conducted with due diligence and within a reasonable time.
16. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are set out in the Court's decisions in the cases of Charzyński v. Poland (no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V) and Ratajczyk v. Poland (no. 11215/02 (dec.), ECHR 2005-VIII) and the judgment in the case of Krasuski v. Poland, (no. 61444/00, §§ 34-46, ECHR 2005-V).
VIOLATED_ARTICLES: 6
